McDONALD, Presiding Judge.
The offense is failure to stop and render aid; the punishment, five years.
The record reveals that appellant gave notice of appeal on March 22, 1965. On June 21, 1965, an order was filed extending the time for filing a statement of facts to 45 days after that date. The statement of facts was not filed until August 6, 1965, after the expiration of the 45-day extension granted by the trial court, and it is not approved by the trial judge. This Court therefore cannot consider the statement of facts. Article 759a, Vernon’s Ann.C.C.P.; Hill v. State, Tex.Cr.App., 375 S.W.2d 306.
There are no formal bills of exception.
As nothing is presented for review, the judgment is affirmed.